380 F.2d 380
67-2 USTC  P 9548
Joseph S. CONOVER, Jr., and Carol T. Conover, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 16345.
United States Court of Appeals Third Circuit.
Submitted June 9, 1967.Decided July 5, 1967.

Joseph S. and Carol T. Conover, Jr., Sparta, N.J., pro se.
Aaron D. Trub, Lee A. Jackson, Chief, Appellate, Section, Mitchell Rogovin, Asst. Atty. Gen., Dept. of Justice, Tax Div., Washington, D.C.  (Richard C. Pugh, Acting Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Howard M. Koff, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before STALEY, Chief Judge, KALODNER, Circuit Judge, and SHERIDAN, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal from the decision of the Tax Court disallowing the taxpayers' claimed educational expenses.  The Tax Court found that the expenses the taxpayer incurred in taking courses leading to a degree in mechanical engineering, while employed to do general maintenance and electrical work at a country club, were not expenditures made for education undertaken primarily for the purpose of maintaining or improving skills required by him in his employment or other trade or business, or of meeting the express requirements of his employer imposed as a condition to the retention of his salary status, or employment.  An examination of the record discloses that there was substantial evidence to support this finding, and it will not be disturbed here.


2
The judgment of the Tax Court will be affirmed.